


110 HR 1989 IH: Fort Stanton-Snowy River Cave National

U.S. House of Representatives
2007-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1989
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2007
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Fort Stanton-Snowy River Cave National
		  Conservation Area, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fort Stanton-Snowy River Cave National
			 Conservation Area Act.
		2.DefinitionsIn this Act:
			(1)Conservation
			 areaThe term Conservation Area means the Fort
			 Stanton-Snowy River Cave National Conservation Area established by section
			 3(a).
			(2)Management
			 planThe term management plan means the management
			 plan developed for the Conservation Area under section 4(c).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the Bureau of Land Management.
			3.Establishment of
			 fort stanton-snowy river cave national conservation area
			(a)Establishment;
			 PurposesThere is established the Fort Stanton-Snowy River Cave
			 National Conservation Area in Lincoln County, New Mexico, to protect, conserve,
			 and enhance the unique and nationally important historic, cultural, scientific,
			 archaeological, natural, and educational subterranean cave resources of the
			 Fort Stanton-Snowy River cave system.
			(b)Area
			 IncludedThe Conservation Area shall include the area within the
			 boundaries depicted on the map titled Fort Stanton-Snowy River Cave
			 National Conservation Area and dated January 25, 2007.
			(c)Map and Legal
			 Description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to Congress a map and legal description of
			 the Conservation Area.
				(2)EffectThe
			 map and legal description of the Conservation Area shall have the same force
			 and effect as if included in this Act, except that the Secretary may correct
			 any minor errors in the map and legal description.
				(3)Public
			 availabilityThe map and legal description of the Conservation
			 Area shall be available for public inspection in the appropriate offices of the
			 Bureau of Land Management.
				4.Management of the
			 conservation area
			(a)Management
				(1)In
			 generalThe Secretary shall manage the Conservation Area—
					(A)in a manner that
			 conserves, protects, and enhances the resources and values of the Conservation
			 Area, including the resources and values described in section 3(a); and
					(B)in accordance
			 with—
						(i)this
			 Act;
						(ii)the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
			 and
						(iii)any other
			 applicable laws.
						(2)UsesThe
			 Secretary shall only allow uses of the Conservation Area that are consistent
			 with the protection of the cave resources.
				(3)RequirementsIn
			 administering the Conservation Area, the Secretary shall provide for—
					(A)the conservation
			 and protection of the natural and unique features and environs for scientific,
			 educational, and other appropriate public uses of the Conservation Area;
					(B)public access, as
			 appropriate, while providing for the protection of the cave resources and for
			 public safety;
					(C)the continuation
			 of other existing uses or other new uses of the Conservation Area that do not
			 impair the purposes for which the Conservation Area is established;
					(D)management of the
			 surface area of the Conservation Area in accordance with the Fort Stanton Area
			 of Critical Environmental Concern Final Activity Plan dated March, 2001, or any
			 amendments to the plan, consistent with this Act; and
					(E)scientific
			 investigation and research opportunities within the Conservation Area,
			 including through partnerships with colleges, universities, schools, scientific
			 institutions, researchers, and scientists to conduct research and provide
			 educational and interpretive services within the Conservation Area.
					(b)WithdrawalsSubject
			 to valid existing rights, all Federal surface and subsurface land within the
			 Conservation Area and all land and interests in the land that are acquired by
			 the United States after the date of enactment of this Act for inclusion in the
			 Conservation Area, are withdrawn from—
				(1)all forms of
			 entry, appropriation, or disposal under the general land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)operation under
			 the mineral leasing and geothermal leasing laws.
				(c)Management
			 Plan
				(1)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Secretary shall develop a comprehensive plan for the long-term
			 management of the Conservation Area.
				(2)PurposesThe
			 management plan shall—
					(A)describe the
			 appropriate uses and management of the Conservation Area;
					(B)incorporate, as
			 appropriate, decisions contained in any other management or activity plan for
			 the land within or adjacent to the Conservation Area;
					(C)take into
			 consideration any information developed in studies of the land and resources
			 within or adjacent to the Conservation Area; and
					(D)provide for a
			 cooperative agreement with Lincoln County, New Mexico, to address the
			 historical involvement of the local community in the interpretation and
			 protection of the resources of the Conservation Area.
					(d)Activities
			 Outside Conservation AreaThe establishment of the Conservation
			 Area shall not—
				(1)create a
			 protective perimeter or buffer zone around the Conservation Area; or
				(2)preclude uses or
			 activities outside the Conservation Area that are permitted under other
			 applicable laws, even if the uses or activities are prohibited within the
			 Conservation Area.
				(e)Research and
			 Interpretive Facilities
				(1)In
			 generalThe Secretary may establish facilities for—
					(A)the conduct of
			 scientific research; and
					(B)the interpretation
			 of the historical, cultural, scientific, archaeological, natural, and
			 educational resources of the Conservation Area.
					(2)Cooperative
			 agreementsThe Secretary may, in a manner consistent with this
			 Act, enter into cooperative agreements with the State of New Mexico and other
			 institutions and organizations to carry out the purposes of this Act.
				(f)Water
			 RightsNothing in this Act constitutes an express or implied
			 reservation of any water right.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this Act.
		
